Interim Decision #2342

MATTER OF YACHT "SANDPIPER"

In Fine Proceedings
MIA-10/12.378
Decided by Board January 23, 1975
The involved carrier pleaded guilty to criminal charges which related to the transportation
of the sanu• aliens involved in this civil fine proceeding. Carrier contends that imposition
of fine under section 273 of the Immigration and Nationality Act would result in a double
penalty for the same offense. The mere fact that the same conduct gives rise to both a
civil and criminal penalty does not equate with the imposition of a double fine. The
decision of the district director was correct.
IN RE: YACHT "SANDPIPER", which arrived at the port of Miami, Florida, from
foreign on August 26, 1973. Alien passengers involved: Jose VillamilRodriguez, Antonio Perez-Lopez, Marla Emilia Marti-Del Toro, Lidia
•
Morales-Bernal and Lidia Miguez-Lugones.
BASIS FOR FINES: Act of 1952—Section 273(b) (8 U.S.C.1323(b)]
ON BEHALF or APPELLANT:

Steadman S. Stahl, Jr., Esquire

Varon, Stahl and Kay, P.A.
2432 Hollywood Boulevard
Hollywood, Florida 33020

In a decision dated November 23, 1973, the district director imposed a
fine of $5,000 upon the carrier under section 273(b) of the Immigration
and Nationality Act for five violations of section 273(a) of the Act. The
district director also denied the carrier's request for remission of the
fine. The carrier has appealed from that decision. The appeal will be
dismissed.
Our review of the record satisfies us that the carrier's liability for the
fine has been established and that the district director properly denied
the carrier's request for remission of the fine.

Counsel has informed us that the carrier has entered a plea of guilty
to criminal charges stemming from his transportation of the alien passengers involved in these fine proceedings. Counsel contends that if the
carrier is fined for both the criminal violation and the section 273
violation, be will be subjected to a double penalty for the same Offense.
Counsel's contention is without merit. An administrative fine , under
section 273 is a civil obligation and is entirely separate and distinct from

172

Interim Decision #2342
any punishment imposed for violation of the criminal law. See Lloyd
Sabaudo Societa Anonima v. Elting, 287 U.S. 329 (1932); Oceanic
Steam Navigation Co. v. Stranahan, 214 U.S. 320 (1909). The mere fact
that the same incident may give rise to both civil liability under section
273 and criminal liability under the criminal provisions of the Act does
not equate with the imposition of a double fine for the same violation.
The district director's decision was correct. The appeal will be dismissed.
ORDER: The appeal is dismissed.

173

